      Case 2:17-cv-02535-SMM Document 241 Filed 10/10/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                         No. CV-17-02535-PHX-SMM
10                       Plaintiff,                    ORDER
11   v.
12   Electronic Payment Solutions of America
     Incorporated, et al.,
13
                         Defendants.
14
15           In an August 31, 2019 Order, the Court granted Counsel Kevin D. Evans’ Ex Parte
16   Application to Withdraw as Attorney for Defendant KMA Merchant Services, LLC

17   (“KMA”). (Doc. 218.) However, because only licensed attorneys may represent
18   corporations in federal court, the Court ordered KMA to retain new counsel on or before

19   Friday, September 27, 2019 and for new counsel to file a Notice of Appearance by that

20   date. (Id. at 2.)
21           To date, KMA has not retained new counsel, and the time to do so has passed. Thus,
22   the Court will require KMA to show cause on or before Friday, October 25, 2019 why the

23   Court should not strike KMA’s defenses to the remaining cross-claims asserted against it

24   for failing to retain new counsel and for failing to comply with the Court’s Order. Further,

25   because there is no address on file for KMA, the Court will direct the Clerk of Court to

26   send a copy of this Order to the address on file for Michael Abdelmesseh, KMA’s officer,
27   for the purpose of attempting to properly serve this Order on KMA.
28           Accordingly,
      Case 2:17-cv-02535-SMM Document 241 Filed 10/10/19 Page 2 of 2



 1          IT IS HEREBY ORDERED that Defendant KMA Merchant Services, LLC shall
 2   show cause on or before Friday, October 25, 2019 why the Court should not strike KMA’s
 3   defenses to the remaining cross-claims asserted against it for failing to retain new counsel
 4   and for failing to comply with the Court’s Order.
 5          IT IS FURTHER ORDERED directing the Clerk of Court to send a copy of this
 6   Order to the address on file for Defendant Michael Abdelmesseh, officer of Defendant
 7   KMA Merchant Services, LLC, for the purpose of attempting to properly serve KMA
 8   Merchant Services, LLC.
 9          Dated this 10th day of October, 2019.
10
11
12                                                       Honorable Stephen M. McNamee
13                                                       Senior United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
